Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

 

 

Docket No. 11-088-WA /RB-HC

OLD SECOND BANCORP, INC.

 

Aurora, Illinois

 

 

 

and

 

 

 

FEDERAL RESERVE BANK OF

 

CHICAGO

 

Chicago, Illinois

 

 

WHEREAS, Old Second Bancorp, Inc., Aurora, Illinois (“Old Second”), a registered
bank holding company, owns and controls Old Second National Bank, Aurora,
Illinois (the “Bank”), and various nonbank subsidiaries;

 

WHEREAS, it is the common goal of Old Second and the Federal Reserve Bank of
Chicago (the “Reserve Bank”) to maintain the financial soundness of Old Second
so that Old Second may serve as a source of strength to the Bank;

 

WHEREAS, Old Second and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

 

WHEREAS, on July 19, 2011, the board of directors of Old Second, at a duly
constituted meeting, adopted a resolution authorizing and directing William B.
Skoglund to enter into this Agreement on behalf of Old Second, and consenting to
compliance with each and every provision of this Agreement by Old Second and its
institution-affiliated parties, as defined in

 

--------------------------------------------------------------------------------


 

sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) (12 U.S.C. §§ 1813(u) and 1818 (b)(3)).

 

NOW, THEREFORE, Old Second and the Reserve Bank agree as follows:

 

Source of Strength

 

1.             The board of directors of Old Second shall take appropriate steps
to fully utilize Old Second’s financial and managerial resources, pursuant to
section 225.4 (a) of Regulation Y of the Board of Governors of the Federal
Reserve System (the “Board of Governors”) (12 C.F.R. §225.4(a)), to serve as a
source of strength to the Bank, including, but not limited to, taking steps to
ensure that the Bank complies with the Consent Order issued by the Office of the
Comptroller of the Currency on May 16, 2011, and any other supervisory action
taken by the Bank’s federal regulator.

 

Dividends and Distributions

 

2.             (a)           Old Second shall not declare or pay any dividends
without the prior written approval of the Reserve Bank and the Director of the
Division of Banking Supervision and Regulation (the “Director”) of the Board of
Governors.

 

(b)           Old Second shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.

 

(c)           Old Second and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.

 

(d)           All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on

 

2

--------------------------------------------------------------------------------


 

subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on Old Second’s capital, earnings, and cash flow; the Bank’s
capital, asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, Old Second must also demonstrate that
the requested declaration or payment of dividends is consistent with the Board
of Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

 

Debt and Stock Redemption

 

3.             (a)           Old Second and its nonbank subsidiaries shall not,
directly or indirectly, incur, increase, or guarantee any debt without the prior
written approval of the Reserve Bank. All requests for prior written approval
shall contain, but not be limited to, a statement regarding the purpose of the
debt, the terms of the debt, and the planned source(s) for debt repayment, and
an analysis of the cash flow resources available to meet such debt repayment.

 

(b)           Old Second shall not, directly or indirectly, purchase or redeem
any shares of its stock without the prior written approval of the Reserve Bank.

 

Capital Plan

 

4.             Within 60 days of this Agreement, Old Second shall submit to the
Reserve Bank an acceptable written plan to maintain sufficient capital at Old
Second on a consolidated basis. The plan shall, at a minimum, address, consider,
and include:

 

(a)           The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of

 

3

--------------------------------------------------------------------------------


 

Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and D) and
the applicable capital adequacy guidelines for the Bank issued by the Bank’s
federal regulator;

 

(b)           the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, allowance for loan and lease
losses, current and projected asset growth, and projected retained earnings;

 

(c)           the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

 

(d)           supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its federal
regulator; and

 

(e)           the requirements of section 225.4(a) of Regulation Y of the Board
of Governors that Old Second serve as a source of strength to the Bank.

 

5.             Old Second shall notify the Reserve Bank, in writing, no more
than 45 days after the end of any quarter in which any of Old Second’s capital
ratios fall below the approved plan’s minimum ratios. Together with the
notification, Old Second shall submit an acceptable written plan that details
the steps that Old Second will take to increase Old Second’s capital ratios to
or above the approved plan’s minimums.

 

Cash Flow Projections

 

6.             Within 60 days of this Agreement, Old Second shall submit to the
Reserve Bank a written statement of its planned sources and uses of cash for
debt service, operating expenses, and other purposes (“Cash Flow Projection”)
for the remainder of 2011. Old Second shall submit to the Reserve Bank a Cash
Flow Projection for each calendar year subsequent to 2011 at least one month
prior to the beginning of that calendar year.

 

4

--------------------------------------------------------------------------------


 

Compliance with Laws and Regulations

 

7.             (a)           In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position, Old
Second shall comply with the notice provisions of section 32 of the FDI Act (12
U.S.C. §1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).

 

(b)           Old Second shall comply with the restrictions on indemnification
and severance payments of section 18 (k) of the FDI Act (12 U.S.C. §1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

 

Progress Reports

 

8.             Within 45 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof, and a parent company only balance sheet, income statement, and, as
applicable, report of changes in stockholders’ equity.

 

Approval and Implementation of Plan

 

9.             (a)           Old Second shall submit a written capital plan that
is acceptable to the Reserve Bank within the applicable time period set forth in
paragraph 4 of this Agreement.

 

(b)           Within 10 days of approval by the Reserve Bank, Old Second shall
adopt the approved capital plan. Upon adoption, Old Second shall promptly
implement the approved plan, and thereafter fully comply with it.

 

(c)           During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.

 

5

--------------------------------------------------------------------------------


 

Communications

 

10.           All communications regarding this Agreement shall be sent to:

 

(a)

Mr. David A. Ward

 

Assistant Vice President

 

Federal Reserve Bank of Chicago

 

230 South LaSalle Street

 

Chicago, Illinois 60604-1413

 

 

(b)

Mr. William Skoglund

 

Chairman and Chief Executive Officer

 

Old Second Bancorp, Inc.

 

37 South River Street

 

Aurora, Illinois 60506

 

Miscellaneous

 

11.           Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to Old Second to
comply with any provision of this Agreement.

 

12.           The provisions of this Agreement shall be binding upon Old Second
and its institution-affiliated parties, in their capacities as such, and their
successors and assigns.

 

13.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.

 

14.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting Old Second, the Bank, any
nonbank subsidiary of Old Second, or any of their current or former
institution-affiliated parties and their successors and assigns.

 

6

--------------------------------------------------------------------------------


 

15.           Pursuant to section 50 of the FDI Act (12 U.S.C. §1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. §1818).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 22nd day of July, 2011.

 

 

OLD SECOND BANCORP, INC.

 

FEDERAL RESERVE BANK

 

 

OF CHICAGO

 

 

 

 

 

 

By:

/s/ William B. Skoglund

 

By:

/s/ Mark H. Kawa

 

William B. Skoglund

 

 

Mark H. Kawa

 

Chairman and Chief Executive Officer

 

 

Vice President

 

7

--------------------------------------------------------------------------------